DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 12-14 require “a frame” and that the insulating glazing unit of claim 1 is inserted into the frame. However, the glazing unit of claim 1 already has “a frame” (see line 12 of claim 1). It is unclear how the frame can be inserted into itself or which frame is the unit inserted into — the frame of the insulating glazing unit of claim 1 or the frame of the door, window, or glazing in claims 12, 13, and 14 respectively.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-12, and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 10,303,035 to Brown et al. (“Brown”) in view of U.S. Patent No. 2,684,266 to Englehart (“Englehart”). All reference numerals and paragraph numbers are with respect to Brown unless otherwise noted.
Regarding claim 1, Brown discloses an insulating glazing unit (Fig. 12) that comprises at least two glass panes (1200a, 1200b) and a circumferential spacer profile (1201) between the at least two glass panes near edges of the at least two glass panes, for use in a window, a door, or a façade glazing, which has in each case a frame surrounding the edges of the insulating glazing (Fig. 2; col 2, ln 65- col 3, ln 2; col 6, ln 48-50), into which the insulating glazing is inserted, wherein at least one RFID transponder (controller 1207; col 21 ln 25-27 discloses that controllers contain RFID) is attached to the insulating glazing unit as an identification element (col 55, ln 49-50), and wherein the at least one RFID transponder is positioned on an outer surface of one of the at least two glass panes (Fig. 12 shows 1207 attached to an outer surface of 1200a) at its edge or on a boundary edge of a glass pane such that, in an installed state of the window, the door, or the façade glazing, the at least one RFID transponder is positioned in the surrounding frame  (Fig. 2; col 2, ln 65- col 3, ln 2; col 6, ln 48-50).
Brown does not expressly disclose that the surrounding frame has upright rebate walls into which the insulating glazing is inserted using spacers.

It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Brown to have the surrounding frame have upright rebate walls into which the insulating glazing is inserted using spacers as taught by Englehart to provide the predictable result of securely holding the panel together as a multiple glazed unit.
Regarding claim 2, Brown modified by Englehart discloses that the at least one RFID transponder 1207 is arranged such that, in the installed state, the at least one RFID transponder is positioned at a location at which no spacer is arranged. 
Regarding claim 3, Brown modified by Englehart discloses that the at least one RFID transponder 1207 is positioned such that, in the installed state, 4 the at least one RFID transponder is positioned completely or partially on or above a spacer (Englehart 34). 
Regarding claim 4, Brown modified by Englehart discloses that the at least one RFID transponder 1207 is positioned such that, in the installed state, the at least one RFID transponder is positioned in an intermediate34840-9990-7280.v1HOLTSTIEGE, et al. - 17/055,772 Attorney Docket: 059273-0515838space between one of the upright rebate walls and the an adjacent glass pane of the at least two glass panes 1200a. Figure 2 and col 2, ln 65- col 3, ln 2 discloses that the frame conceals the controller located in the perimeter region of the glazing unit. The transponder 1207 which is on the outer surface of pane 1200a would necessarily be located between the frame and the adjacent pane 1200a.
Regarding claim 5, Brown modified by Englehart discloses that he intermediate space between the upright rebate walls of the frame (Englehart 33) and the respective adjacent glass pane 1200a is sealed with an elastomer profile (Englehart 34) and the at least one RFID transponder 1207 is arranged in the sealed intermediate space. 
Regarding claim 8, Brown modified by Englehart discloses that the at least one RFID transponder 1207 is dimensioned and placed at the edge such that, in the installed state of the window, the door, or the façade glazing, the at least one RFID transponder is completely covered by a one of the upright rebate walls of the surrounding frame (Englehart 33).  
Regarding claim 9, Brown modified by Englehart discloses spacers (Englehart 34) glued onto at least one end face.
Regarding claim 10, Brown modified by Englehart does not disclose that the at least one RFID transponder is arranged at a corner of the insulating glazing unit. Brown in Fig. 101 discloses the RFID can be arranged at a corner of the insulating glazing unit. It would have been obvious to place the transponder at a corner because the rearrangement of parts is generally recognized as being within the level of ordinary skill in the art and such placement would not alter the performance of the device. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). 
Regarding claim 11, Brown modified by Englehart does not disclose that the at least one RFID transponder is arranged at a predetermined corner, which is specified based on a predetermined installation position of the insulating glazing unit in the frame. Brown in Fig. 101 discloses the RFID can be arranged at a predetermined corner of the insulating glazing unit. It would have been obvious to place the transponder at a corner because the rearrangement of parts is generally recognized as being within the level of ordinary skill in the art and such placement would not alter the performance of the device. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
Regarding claim 12, Brown modified by Englehart discloses a window with a frame and an insulating glazing unit according to claim 1 inserted into the frame. See Fig. 4b.
Regarding claim 14, Brown modified by Englehart discloses a façade glazing with a construction that has a frame and an insulating glazing unit according to claim 1 inserted into the frame. See Fig. 4b.
Regarding claims 15 and 16, Brown modified by Englehart does not disclose that the frame is a metallic frame. It would have been obvious to one having ordinary skill in the art at the time of invention to use a metallic frame such as a conventional aluminum frame, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). Aluminum is a commonly used frame material for windows.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown in view of Englehart as applied to claim 1 above, and further in view of U.S. Patent No. 8,384,520 to Fourreau (“Fourreau”).
Regarding claim 6, Brown modified by Englehart does not disclose that wherein at a location of the at least one RFID transponder an indicating mark visible to the naked eye is applied on at least one glass pane of the at least two glass panes. 
Fourreau discloses a glazing unit wherein at a location of the at least one RFID transponder an indicating mark visible to the naked eye is applied on at least one glass pane of the at least two glass panes in order to advise presence of a contactless read to identify the glazing unit (Fourreau, col 4, ln 1-8).It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Englehart to have at a location of the at least one RFID transponder an indicating mark visible to the naked eye is applied on at least one glass pane of the at least two glass panes as taught by Fourreau to provide the predictable result of advising of presence of a contactless read to identify the glazing unit.
	

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown in view of Englehart as applied to claim 1 above, and further in view of EP 3287998 to Weissler et al. (“Weissler”).
Regarding claim 13, Brown modified by Englehart does not disclose a door with a frame and an insulating glazing unit according to claim 1 inserted into the frame. 
Weissler discloses that “the bay closure member may for example be an opening adapted to cooperate with a frame of a dormant closing device such as…a door.” (Weissler machine translation, pg. 3, ln 45-46). All the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have combined the elements as claimed, using known methods with no change in their respective functions. Such a combination would have yielded predictable results to one of ordinary skill in the art at the time the invention was filed, since the elements perform as expected and thus the results would be expected.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of copending Application No. 17/055793 in view of Brown. Claims 1-17 of the co-pending application discloses each limitation in the instant claims except for the at least one RFID transponder is positioned on an outer surface of one of the at least two glass panes at its edge or on a boundary edge of a glass pane such that, in an installed state of the window, the door, or the façade glazing, the at least one RFID transponder is positioned in the surrounding frame  
Brown discloses an insulating glazing unit (Fig. 12) that comprises at least two glass panes (1200a, 1200b) and a circumferential spacer profile (1201) between the at least two glass panes near edges of the at least two glass panes, for use in a window, a door, or a façade 
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the instant claims to have the at least one transponder positioned on an outer surface of one glass panel of the at least two glass panes in the surrounding frame as taught by Brown to provide the predictable result of hiding the transponder from view.	
This is a provisional nonstatutory double patenting rejection.

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
None of the prior art alone or in combination discloses and insulating glazing unit comprising inter alia at least one RFID transponder that is electromagnetically coupled to a conductive spacer profile or to a conductive section of such a profile such that emission and reception properties of an entire system (transponder-insulating glazing unit-spacer profile-frame) are improved. None of the cited prior arts disclose such a connection between a spacer, .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T CAJILIG whose telephone number is (571)272-8143. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE T CAJILIG/Primary Examiner, Art Unit 3633